ON APPLICATION FOR REHEARING
PER CURIAM.
Rehearing granted. Upon review of the application for rehearing filed by the Office of Disciplinary Counsel (“ODC”), we cannot come to a reasoned conclusion regarding the appropriateness of the sanction recommended by the disciplinary board based on the record before us. Under these circumstances, the interests of justice compel us to set aside the deemed admitted order and remand the formal charges for a full hearing before the hearing committee.
Accordingly, the order of the hearing committee deeming the formal charges admitted is vacated. The formal charges are remanded to the hearing committee for formal hearing, at which time both respondent and the ODC should be allowed to present appropriate evidence. The committee shall make recommendations to the disciplinary board, which shall then submit a recommendation to this court.
DECREE
For the reasons assigned, rehearing is granted. The deemed admitted order is vacated and the formal charges are remanded to the hearing committee for further proceedings.